Marshall, C.J.
(dissenting, with whom Ireland, J., joins). I add the following observations to Justice Cordy’s dissent, which I join. Post at 231. The right of confrontation is a central mechanism protecting a criminal defendant from an unjust conviction. It is explicitly identified in art. 12 of the Declaration of Rights of the Massachusetts Constitution, and we have long recognized that it is central to truth seeking. See Opinion of the Justices, 406 Mass. 1201, 1206 (1989) (noting Colonial legislators intended to “give the accused the benefit of face-to-face cross-examination of the witness personally and in the presence of the trier of fact who could judge his demeanor and credibility”). It is for these reasons that we have repeatedly emphasized the importance that cross-examination plays in the “fact finder’s assessment of the truth.” Commonwealth v. Vardinski, 438 Mass. 444, 450 (2003). See id., quoting Marilyn v. Craig, 497 U.S. 836, 846 (1990) (cross-examination is “the greatest legal engine ever invented for discovering the truth”). See also Commonwealth v. Sanchez, 423 Mass. 591, 596-597 (1996); Commonwealth v. Kater, 409 Mass. 433, 446 (1991), S.C., 412 Mass. 800 (1992), and 421 Mass. 17 (1995).
The effectiveness of cross-examination often depends on being able to surprise a witness, particularly an accusing witness, with evidence that contradicts or is inconsistent with his trial testimony. This is not “trial by ambush.” To the contrary, it permits the jury to assess for themselves the reliability of a witness’s memory, or whether an accuser is truthful.
Permitting an accuser to shade his testimony to minimize or eradicate inconsistent or other valuable impeachment material severely undercuts the effectiveness of cross-examination. See, e.g., Pointer v. Texas, 380 U.S. 400, 404 (1965) (“no one experienced in the trial of lawsuits [] would deny the value of cross-examination in exposing falsehood and bringing out the truth in the trial of a criminal case”); Commonwealth v. Funches, *231379 Mass. 283, 292 (1979), quoting Davis v. Alaska, 415 U.S. 308, 316 (1974) (cross-examination is “principal means by which the believability of a witness and the truth of his testimony are tested”); 4 J. Wigmore, Evidence § 1260, at 617 (Chadbourn rev. ed. 1972) (cross-examination is “great instrument for the discovery of lies”). In my judgment it also raises serious constitutional concerns. As Judge Richard A. Posner, a distinguished Federal jurist, has noted:
“[A] defendant’s interest in being able to conduct a vigorous and effective cross-examination — an interest central to the right of a criminal defendant under the Sixth Amendment ‘to be confronted with the witnesses against him’ ... — would be impaired if he had to give a precis of his cross-examination to the prosecution before trial” (citation omitted).
United States v. Cerro, 775 F.2d 908, 915 (7th Cir. 1985) (interpreting parallel provision in Federal Rules of Criminal Procedure and effect of pretrial order requiring defense counsel to turn impeachment evidence over to prosecutor). To permit an accusing witness to have “full warning of the danger he [has] to avoid and full opportunity of shaping his answers to meet it,” 4 J. Wigmore, Evidence, supra at 616, quoting W.M. Best, Evidence § 478 (1849), disables the effectiveness of “that great instrument for the discovery of lies,” significantly impairing a defendant’s constitutional right of confrontation. Today’s decision all but guarantees constitutional challenges in the future. I respectfully dissent.